DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of spatial feed structures for array, wherein each of the plurality of spatial feed structures has an aperture tapering for amplitude control of an array antenna aperture” in claim 17 and “the upper concave and convex portion” in claim 4 and claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because:
Fig. 8, 13, 14, 15: “110” should read “112”
Fig. 10: there is no “Zi” as mentioned in page 15, line 9
Fig. 29: item “335” should be corrected because item “335” is assigned for feed supply in fig. 14.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Figs. 20-24 do not show “driving units arrangement 2000”, “spatial feed network 3000", “upper feed network 3100” as mentioned in page 21, line 16-page 22, line 12.
Fig. 29: does not show item “350” as mentioned in the specification, page 23, line 18-19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 9, line 25-26: “ground plate 200” should read “ground plate 130”
Page 10, line 23: “the rotor 210” should read “the rotor 220”
Page 14, line 2: “the feed pin 122” should read “the feed pin 112”
Page 15, line 11-12 and 14: item “300” is called the rotary joint and the spatial electromagnetic coupling structure
Page 17, line 17 and 22: “the feed pin 110” should read “the feed pin 112”
Page 19, line 10: “The simple low-loss feed network 4000” should read “the feed circuit network 4000”
Page 3, line 16-23, page 9, line 22-23, page 10, line 14-18: the terms “upper concave and convex portion” and “lower concave and convex portion” are not used consistently. In some paragraphs, the “upper concave and convex portion” is in the ground plane, in some paragraphs, it belongs to the spatial electromagnetic coupling structure.
Item number for “the upper concave and convex portion” of the ground plane is needed.
Appropriate correction is required.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
Claim 9, line 3: “a driving units arrangement” should read “a driving unit arrangement”
Claim 9, line 12 and 16-17 : “the driving units arrangement” should read “the driving unit arrangement”
Claim 18, line 2 and 4: “the driving units arrangement” should read “the driving unit arrangement”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “an upper surface” in line 3. It is not clear if Applicant means the upper surface recited in claim 1, line 11 or another upper surface. For the purpose of examination, Examiner interprets it as “the upper surface”.
Claim 5 inherits the indefiniteness of claim 4 and subsequently rejected.

Claim 9 recites “an array shape” in line 2. The claim is indefinite because it is not clear what kind of shape is an array shape. For the purpose of examination, Examiner interprets as a plurality of radiating elements arranged apart from each other in an array.
Claim 9 recites the limitation “for array” in line 5. It is not clear if Applicant means for the array antenna previously recited or something different. For the purpose of examination, Examiner interprets it as “for the array antenna”.
Claim 9 recites the limitation “the spatial electromagnetic coupling structure” in line 18. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the at least one spatial electromagnetic coupling structure”.
Claims 10-20 inherit the indefiniteness of claim 9 and subsequently rejected.

Claim 12 recites the limitation “the spatial electromagnetic coupling structure” in line 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner interprets it as “the at least one spatial electromagnetic coupling structure”.
Claim 12 recites the limitation “an upper surface” in line 2. It is not clear if Applicant means the upper surface recited in claim 9, line 18 or another upper surface. For the purpose of examination, Examiner interprets it as “the upper surface”.
Claim 13 inherits the indefiniteness of claim 12 and subsequently rejected.

Claim 17 recites the limitation “for array” in line 2. It is not clear if Applicant means for the array antenna or something different. For the purpose of examination, Examiner interprets it as “for the array antenna”.
Claim 17 recites the limitation “the spatial feed network includes a plurality of spatial feed structures for array”. It is indefinite because it is not clear if Applicant means “the at least one spatial electromagnetic coupling structure” recited in claim 9 or something different or something different. The drawings do not show this limitation. For the purpose of examination, Examiner interprets the claim as best understood.
Claim 17 recites the limitation “wherein each of the plurality of spatial feed structures has an aperture tapering for amplitude control of an array antenna aperture”. It is indefinite because the drawings and the specification do not explain about this feature. It is not clear what Applicant means “spatial feed structures”, what “an aperture tapering” and “an array antenna aperture” mean. For the purpose of examination, Examiner interprets the claim as best understood.

Claim 20 recites the limitation “at least one inner space” in line 1-2. It is not clear if Applicant means the inner space recited in claim 9, line 21 or something different. For the purpose of examination, Examiner interprets it as “the inner space”.
Claim 20 recites the limitation “the plurality of first feed pins” in line 2. There is insufficient antecedent basis for this limitation in the claim. There is no plurality of first feed pins recited previously. Moreover, it is not clear how the first feed pin recited in claim 9, line 16 relates to the plurality of first feed pins recited in this claim. For the purpose of examination, Examiner interprets it as “a plurality of first feed pins”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderson, US Patent No. 4427984.
Regarding claim 1, Anderson discloses an individual rotating radiating element comprising:
an auxiliary structure formed of a dielectric (Fig. 3, col. 3, line 7-10: tube 22 of insulative material);
a helix element inserted into a spiral groove on a side surface of the auxiliary structure (Fig. 3, col. 3, line 17-21: conductor 20 is placed in a helical groove formed on the exterior periphery of tube 22);
a ground plate coupled to a lower surface of the auxiliary structure (Fig. 3: ground plane cup 26 coupled to a lower surface of tube 22);
a driving unit including an opening in which the ground plate is placed (Fig. 5: cup member 68 including an opening in which ground plane 26 is placed) and rotating the auxiliary structure in which the helix element is inserted together with the ground plate (col. 7, line 8-13: rotary motion of tube 22 is caused by the rotation of drive member 70, cup 68 and gear member 62, the helix element 20 is inserted together with ground plane 26, see fig. 5); and
a spatial electromagnetic coupling structure in which a first feed pin coupled to a low portion of the driving unit (Fig. 5: the impedance transformer tube 32 in which a first feed pin coupled to lower portion of cup member 68) and connected to one end of the helix element penetrates a center of the ground plate (Fig. 5: the first feed pin 20c connected to conductor 20 penetrates a center of the ground plane 26) and is inserted from an upper surface of the spatial electromagnetic coupling structure (Fig. 3, fig. 5: the first feed pin 20c inserts from an upper surface of the impedance transformer tube 32) and in which a second feed pin electromagnetically coupled with the first feed pin during power feeding is inserted through a lower surface spaced apart from the upper surface with an inner space therebetween (Fig. 3: conductor 38 electromagnetically coupled with the first feed pin 20c is inserted through the lower surface of the impedance transformer tube 32).
Regarding claim 2, Anderson further discloses wherein the second feed pin has a hollow cylinder shape surrounding an end portion of the first feed pin (Fig. 3, col. 4, line 63-66: conductor 38 has an axial hole 38d surrounding the conductor wire end 20c).
Regarding claim 6, Anderson further discloses wherein a diameter of the helix element is equal to a diameter of the auxiliary structure or smaller than a diameter of the ground plate (Fig. 3: diameter of conductor 20 is smaller than diameter of ground plane cup 26).
Regarding claim 7, Anderson further discloses wherein a height of the helix element is larger than the diameter of the helix element (Fig. 3: height of helical conductor 20 is larger than diameter).
Regarding claim 9, as best understood, Anderson discloses an array antenna comprising:
a plurality of radiating elements arranged apart from each other with an array shape (Fig. 1: plurality of antennas 11a, 11b);
a driving units arrangement configured to support each of the plurality of radiating elements (Fig. 4: plurality of gears 62, 64 support each of the plurality of radiating elements); and
a spatial feed network for array configured to be spatially and electromagnetically coupled with the plurality of radiating elements (Fig. 2 and Fig. 3: plurality of impedance transformers 30 comprising radiators 38 configured to be spatially and electromagnetically coupled with helical antennas 11 at radiator ends 20c),
wherein each of the plurality of radiating elements comprises:
an auxiliary structure formed of a dielectric (Fig. 3, col. 3, line 7-10: tube 22 of insulative material);
a helix element inserted into a spiral groove on a side surface of the auxiliary structure (Fig. 3, col. 3, line 17-21: conductor 20 is placed in a helical groove formed on the exterior periphery of tube 22); and
a ground plate coupled to a lower surface of the auxiliary structure (Fig. 3: ground plane cup 26 coupled to a lower surface of tube 22),
wherein the driving units arrangement comprises a plurality of driving units (Fig. 4: driving unit arrangement comprises a plurality of cup members 68) having an opening in which the ground plate is placed (Fig. 5: cup member 68 including an opening in which ground plane 26 is placed) and rotating the auxiliary structure in which the helix element is inserted together with the ground plate (col. 7, line 8-13: rotary motion of tube 22 is caused by the rotation of drive member 70, cup 68 and gear member 62, the helix element 20 is inserted together with ground plane 26, see fig. 5), and
wherein the spatial feed network comprises at least one spatial electromagnetic coupling structure (Fig. 2, fig. 3: feed network comprises at least one impedance transformer 30/32) in which a first feed pin coupled to a low portion of the driving units arrangement (Fig. 5: the impedance transformer tube 32 in which a first feed pin 20c coupled to lower portion of cup member 68) and connected to one end of the helix element penetrates a center of the ground plate (Fig. 5: the first feed pin 20c connected to conductor 20 penetrates a center of the ground plane 26) and is inserted from an upper surface of the spatial electromagnetic coupling structure (Fig. 3, fig. 5: the first feed pin 20c inserts from an upper surface of the impedance transformer tube 32) and in which a second feed pin electromagnetically coupled with the first feed pin during power feeding is inserted through a lower surface spaced apart from the upper surface with an inner space therebetween (Fig. 3: conductor 38 coupled with the first feed pin 20c is inserted through the lower surface of the impedance transformer tube 32).
Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform. In this case the prior art applied herein is construed as at least possessing such ability.
Regarding claim 10, Anderson further discloses wherein the second feed pin has a hollow cylinder shape surrounding an end portion of the first feed pin (Fig. 3, col. 4, line 63-66: conductor 38 has an axial hole 38d surrounding the conductor wire end 20c).
Regarding claim 14, Anderson further discloses wherein a diameter of the helix element is equal to a diameter of the auxiliary structure or smaller than a diameter of the ground plate (Fig. 3: diameter of conductor 20 is smaller than diameter of ground plane cup 26).
Regarding claim 15, Anderson further discloses wherein a height of the helix element is larger than the diameter of the helix element (Fig. 3: height of helical conductor 20 is larger than diameter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claim 8, Anderson discloses the size of the inner space, the coupling length and the distance between the first feed pin and the second feed pin (Col. 4, line 55-66).
Anderson does not disclose the size of the inner space, the coupling length and the distance between the first feed pin and the second feed pin are determined based on a design frequency band. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the inner space, the coupling length and the distance between the first feed pin and the second feed pin as taught in Anderson, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to do so stems from the need to achieve desired radiating characteristics. 
Regarding claim 16, Anderson discloses the size of the inner space, the coupling length and the distance between the first feed pin and the second feed pin (Col. 4, line 55-66).
Anderson does not disclose the size of the inner space, the coupling length and the distance between the first feed pin and the second feed pin are determined based on a design frequency band. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the size of the inner space, the coupling length and the distance between the first feed pin and the second feed pin as taught in Anderson, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation to do so stems from the need to achieve desired radiating characteristics. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 9 above, and further in view of Zhang et al, CN2852420Y (hereinafter Zhang).
Regarding claim 17, as best understood, Anderson discloses wherein the spatial feed network includes a plurality of spatial feed structures for array (Fig. 2: the feed network includes a plurality of feed conductors 44). 
Anderson does not disclose wherein each of the plurality of spatial feed structures has an aperture tapering for amplitude control of an array antenna aperture.
Zhang discloses wherein each of the plurality of spatial feed structures has an aperture tapering for amplitude control of an array antenna aperture (page 3, last paragraph, line 13-18: coaxial feed line 5 is made in a tapered opening form).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the aperture tapering as taught in Zhang to the array antenna as taught in Anderson for the purpose of achieving the desired radiating characteristics.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 9 above, and further in view of Yanagi et al, US Patent No. 11223137 (hereinafter Yanagi).
Regarding claim 18, Anderson does not disclose the array antenna further comprising peripherals for the array antenna connected to the driving units arrangement and the spatial feed network, wherein the peripherals comprises an antenna control unit configured to individually control operations of the plurality of driving units in the driving units arrangement on the basis of mechanical phase control data which is calculated in advance.
Yanagi discloses the array antenna further comprising peripherals for the array antenna connected to the driving units arrangement and the spatial feed network (Fig. 15: control device 15 connected to the rotation devices 14, i.e. driving unit arrangement and conductors 4, i.e. spatial feed network),
wherein the peripherals comprises an antenna control unit configured to individually control operations of the plurality of driving units in the driving units arrangement on the basis of mechanical phase control data which is calculated in advance (Fig. 15, col. 11, line 18-21: control device 15 comprises rotation control device 17 individually control the rotation of plurality of rotation devices 14 based on the predetermined angle calculated and stored in control device 17, see col. 11, line 38-49).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the control unit as taught in Yanagi to the array antenna as taught in Anderson for the purpose of controlling the rotation of each elements of the antenna array (Yanagi, col. 10, line 24-26).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Yanagi as applied to claim 18 above, and further in view of Manry et al, US Patent No. 9515373 (hereinafter Manry).
Regarding claim 19, Anderson and Yanagi do not disclose wherein the peripherals further comprises a sensor unit for open loop control, and a signal detected by the sensor unit is transmitted to the antenna control unit.
Manry discloses wherein the peripherals further comprises a sensor unit for open loop control (Fig. 2: sensor 240, and sensor might not have feedback, see col. 6, line 47-51, so it is implied that it is open loop control), and a signal detected by the sensor unit is transmitted to the antenna control unit (Col. 6, line 47-49: the sensory information may need to be reported to a control system).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include a sensor unit as taught in Manry to the array antenna as taught in Anderson and Yanagi for the purpose of collecting rotation information of the antenna for the control unit (Manry, col. 1, line 25-33).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 9 above, and further in view of Strickland, US Pub. No. 20030164805A1.
Regarding claim 20, as best understood, Anderson does not disclose wherein the spatial feed network includes at least one inner space in which a plurality of first feed pins are electromagnetically coupled with a single second feed pin.
Strickland discloses wherein the spatial feed network includes at least one inner space in which a plurality of first feed pins are electromagnetically coupled with a single second feed pin (Fig. 3: network 280 includes one inner space in which a plurality of antenna element feeds 210, 220, …. 250 coupled with one single input port 290).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to have a plurality of first feed pins coupled to one single second feed pin for the purpose of transmitting uniform signals to the plurality of first feed pins (Strickland, para [0041]).

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 3, patentability exists, at least in part, with the claimed features of “the second feed pin is disposed on one side apart from an end portion of the first feed pin to be electromagnetically coupled with the end portion of the first feed pin when the power is fed”. 
Regarding dependent claim 11, patentability exists, at least in part, with the claimed features of “the second feed pin is disposed on one side apart from an end portion of the first feed pin to be electromagnetically coupled with the end portion of the first feed pin when the power is fed”.
However, the prior art of record, when taken alone or in combination, cannot be construed as  reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Citation of Pertinent Art
Hosseini - US10734717B2 – helical antenna array
Hwang et al, US5345248A – helical array antenna
Swope, US-10817682-B2 – helical array antenna
Craggs et al, US-7292203-B2 – helix array antenna
Sahishi et al, US-9444148-B2 – helical array antenna
Fukasawa et al, JP-6584727-B2 – helical array antenna
Yanagisawa et al, JP-H11308019-A – helical array antenna

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845